UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51198 GLOBAL GREEN SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA20-8616221 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices) (604) 408-0153 Toll Free (866) 408-0153 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 47,286,099 as of April 15, 2010 1 EXPLANATORY NOTE This Amendment No. 1 (this "Amendment") to the Quarterly Report on Form 10-Q for the period ended February 28, 2010 of Global Green Solutions Inc. filed on April 19, 2010 (the “Original Filing”), is being filed for the purpose of correcting typographical errors with respect to the dates of the periods shown on the Interim Consolidated Statements of Cash Flows included with Global Green Solutions Inc.’s interim consolidated financial statements for the period ended February 28, 2010. Other than as expressly set forth above, this Amendment does not, and does not purport to, update or restate the information in any Item of the Original Filing or reflect any events that have occurred after the Original Filing was filed. The filing of this Amendment shall not be deemed an admission that the Form 10-Q, when made, included any known, untrue statement of material fact or knowingly omitted to state a material fact necessary to make a statement not misleading. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. GLOBAL GREEN SOLUTIONS INC. (A Development Stage Company) INTERIM CONSOLIDATED BALANCE SHEETS (Unaudited) (Stated in U.S. Dollars) FEBRUARY 28 NOVEMBER 30 ASSETS Current Cash $ $ Amounts receivable Prepaid expenses Equipment $ $ LIABILITIES Current Accounts payable and accrued liabilities (Note 8) $ $ Convertible notes (Note 4) Loans payable (Note 5) Project Funding Advances (Note 3(b)) Commitments And Contractual Obligations (Note 9) Subsequent Events (Note 13) STOCKHOLDERS’ DEFICIENCY Capital Stock (Note 7) Authorized: 100,000,000 Common shares, par value $0.00001 per share Issued and outstanding: 47,286,099 common shares at February 28, 2010 46,461,099 common shares at November 30, 2009 Additional Paid-In Capital Shares To Be Issued (Note 7) Share Purchase Warrants Deferred Compensation ) ) Deficit Accumulated During The Development Stage ) ) Global Green Solutions Inc. Stockholders’ Deficiency ) ) Non-controlling Interests’ Deficiency (Note 6) ) - ) ) $ $ The accompanying condensed notes are an integral part of these interim consolidated financial statements. F-1 2 GLOBAL GREEN SOLUTIONS INC. (A Development Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM INCEPTION JUNE 10, 2003 THREE MONTHS ENDED TO FEBRUARY 28 FEBRUARY 28 Revenue $
